Name: Commission Directive 2014/80/EU of 20 June 2014 amending Annex II to Directive 2006/118/EC of the European Parliament and of the Council on the protection of groundwater against pollution and deterioration Text with EEA relevance
 Type: Directive
 Subject Matter: natural environment;  environmental policy;  deterioration of the environment
 Date Published: 2014-06-21

 21.6.2014 EN Official Journal of the European Union L 182/52 COMMISSION DIRECTIVE 2014/80/EU of 20 June 2014 amending Annex II to Directive 2006/118/EC of the European Parliament and of the Council on the protection of groundwater against pollution and deterioration (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/118/EC of the European Parliament and of the Council of 12 December 2006 on the protection of groundwater against pollution and deterioration (1), and in particular Article 8 thereof, Whereas: (1) Based on the first review under Article 10 of Directive 2006/118/EC, not enough information is available to set new groundwater quality standards in Annex I to that Directive for any pollutants, but technical adaptations in accordance with Article 8 of that Directive are necessary in its Annex II. (2) Common principles for the determination of background levels need to be applied in order to improve the comparability of threshold values. (3) There is considerable potential for nitrogen and phosphorus in groundwater to present a eutrophication risk to associated surface waters and to directly dependent terrestrial ecosystems. Besides nitrates, already included in Annex I to Directive 2006/118/EC, and ammonium, included in Annex II to that Directive, nitrites, as a contributor to total nitrogen, and total phosphorus, either as such or as phosphates, should also be considered by Member States when establishing threshold values. (4) The need to obtain and respond to new information on other substances posing a potential risk should be acknowledged. Therefore, a watch list for pollutants of groundwater should be established under the Common Implementation Strategy for Directive 2000/60/EC of the European Parliament and of the Council (2) to increase the availability of monitoring data on substances posing a risk or potential risk to bodies of groundwater, and thereby facilitate the identification of substances, including emerging pollutants, for which groundwater quality standards or threshold values should be set. (5) The information provided by Member States on the pollutants and indicators for which threshold values have been established, in particular as regards the methodologies related to groundwater chemical status assessment, proved insufficient in the first river basin management plans to enable proper understanding and comparison of the results. The relevant requirements regarding the information to be provided should be clarified and complemented in order to ensure the transparency of that assessment. The information provided would also facilitate comparison of the chemical status assessment results across the Member States and contribute to a potential future harmonisation of methodologies for establishing groundwater threshold values. (6) Directive 2006/118/EC should therefore be amended accordingly. (7) The measures provided for in this Directive are in accordance with the opinion of the Committee under Article 9 of Directive 2006/118/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 2006/118/EC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 24 months from the date of entry into force at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 372, 27.12.2006, p. 19. (2) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). ANNEX Annex II to Directive 2006/118/EC is amended as follows: (1) in Part A, point 3 is replaced by the following: 3) wherever elevated background levels of substances or ions or their indicators occur due to natural hydro-geological reasons, those background levels in the relevant body of groundwater shall be taken into account when establishing threshold values. When determining background levels, the following principles should be taken into account: (a) The determination of background levels should be based on the characterisation of groundwater bodies in accordance with Annex II to Directive 2000/60/EC and on the results of groundwater monitoring in accordance with Annex V to that Directive. The monitoring strategy and interpretation of the data should take account of the fact that flow conditions and groundwater chemistry vary laterally and vertically; (b) Where only limited groundwater monitoring data are available, more data should be gathered and in the meantime background levels should be determined based on those limited monitoring data, where appropriate by a simplified approach using a subset of samples for which indicators show no influence of human activity. Information on geochemical transfers and processes should also be taken account of, where available; (c) Where insufficient groundwater monitoring data are available and the information on geochemical transfers and processes is poor, more data and information should be gathered and in the meantime background levels should be estimated, where appropriate based on statistical reference results for the same type of aquifers in other areas having sufficient monitoring data. (2) in point 1 of Part B, the following entries are added: Nitrites Phosphorus (total)/Phosphates (1) (1) Member States may decide to establish threshold values either for phosphorus (total) or for phosphates." (3) Part C is replaced by the following: Part C Information to be provided by Member States with regard to the pollutants and their indicators for which threshold values have been established Member States shall include in the river basin management plans to be submitted in accordance with Article 13 of Directive 2000/60/EC information on the way the procedure set out in Part A of this Annex has been followed. In particular, Member States shall provide: (a) information on each of the bodies or groups of bodies of groundwater characterised as being at risk, including the following: (i) the size of the bodies; (ii) each pollutant or indicator of pollution which characterises bodies of groundwater as being at risk; (iii) the environmental quality objectives to which the risk is related, including the actual or potential legitimate uses or functions of the groundwater body, and the relationship between the bodies of groundwater and the associated surface waters and directly dependent terrestrial ecosystems; (iv) in the case of naturally-occurring substances, the natural background levels in the bodies of groundwater; (v) information on the exceedances where threshold values are exceeded. (b) the threshold values, whether they apply at the national level, at the level of the river basin district or the part of the international river basin district falling within the territory of the Member State, or at the level of a body or a group of bodies of groundwater; (c) the relationship between the threshold values and each of the following: (i) in the case of naturally-occurring substances, the background levels; (ii) associated surface waters and directly dependent terrestrial ecosystems; (iii) the environmental quality objectives and other standards for water protection that exist at national, Union or international level; (iv) any relevant information concerning the toxicology, eco-toxicology, persistence, bioaccumulation potential, and dispersion tendency of the pollutants. (d) the methodology for determining background levels based on the principles set out in point 3 of Part A. (e) the reasons for not having established threshold values for any of the pollutants and indicators identified in Part B. (f) key elements of the groundwater chemical status assessment, including the level, method and period of aggregation of monitoring results, the definition of the acceptable extent of exceedance, and the method for calculating it, in accordance with Article 4(2)(c)(i) and point 3 of Annex III. Where any of the data referred to in points (a) to (f) are not included in the river basin management plans, Member States shall provide the reasons for this in those plans.